Name: Commission Regulation (EEC) No 546/79 of 22 March 1979 making the importation of embroidered household linen from Singapore and Malaysia subject to production of a certificate of origin
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  leather and textile industries;  international trade
 Date Published: nan

 Avis juridique important|31979R0546Commission Regulation (EEC) No 546/79 of 22 March 1979 making the importation of embroidered household linen from Singapore and Malaysia subject to production of a certificate of origin Official Journal L 072 , 23/03/1979 P. 0018 - 0018 Finnish special edition: Chapter 11 Volume 8 P. 0049 Greek special edition: Chapter 02 Volume 7 P. 0084 Swedish special edition: Chapter 11 Volume 8 P. 0049 Spanish special edition: Chapter 02 Volume 5 P. 0156 Portuguese special edition Chapter 02 Volume 5 P. 0156 COMMISSION REGULATION (EEC) No 546/79 of 22 March 1979 making the importation of embroidered household linen from Singapore and Malaysia subject to production of a certificate of origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries (1), and in particular Article 2 (2) and Article 3 (4) of Annex III thereof, Whereas the origin of the products of Groups I and II listed in Annex I to Regulation (EEC) No 3059/78 is established by production of a certificate of origin ; whereas for products of Groups III to VI this may be established by a declaration of origin on the invoice or another commercial document relating to the products; Whereas it has been discovered that irregularities have taken place as regards imports of embroidered household linen (CCT subheading 62.02 B, category 39) from Singapore and Malaysia; Whereas the Committee on Origin has examined, in accordance with the procedure laid down in the abovementioned Regulation, whether it is desirable to require the production of a certificate in respect of the products and the supplying countries concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, HAS ADOPTED THIS REGULATION: Article 1 Imports into the Community of embroidered woven table linen, toilet and kitchen linen other than of cotton terry fabric, falling within subheading ex 62.02 B of the Common Customs Tariff (NIMEXE codes 62.02-41, 43, 47, 65, 73, 77), from Singapore and Malaysia, shall be accompanied by a certificate of origin conforming to the specimen given in Annex VI to Regulation (EEC) No 3059/78. Article 2 This Regulation shall enter into force on the 45th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 365, 27.12.1978, p. 1.